DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hiyama teaches monitoring the current via a sense terminal of the transistor 1 via utilizing resistors 41 and 42 and switch 6 as synonymously taught by the Applicant with regard the sense current detection unit in Figure 3 showing resistors 3531U and 3531L and switch 3551 and therefore is considered to the teach the claimed “sense current detection unit”.  
As discussed in the previous action and again below, Hiyama teaches an adjustment unit (6 and 33) that decreases a detected value of the sense current relative to the reference sense current based on a delay time from the start of input 
Fukunaga teaches an overcurrent detection device as seen in Figure 1 that is similar to that of Hiyama in that a timer 5 outputs a signal for a period of time after receiving the input signal IN to address the mirror period of semiconductor element 1 by effectively increasing the amount of current required to flow before an overcurrent condition is detected by increasing the threshold voltage utilized to determine an overcurrent (VREF1 during the normal state, and VREF2 during the mirror period, wherein VREF2 > VREF1; col 4 line 21 - col 5 line 30).  Fukunaga further teaches in Figure 4 that a gate current detection unit (8 and 6) can be utilized with a controller 7 in place of the timer 5 to more concretely indicate when the mirror period of the semiconductor element 1 has completed (col 8 line 46 - col 9 line 35).  Fukunaga teaches that the gate current is greater than the gate current reference VREF4 during the mirror period and causes the comparator 6 to output a logic low L signal (col 9 lines 35-46) in contrast to the comparator 6 outputting a logic high signal when the gate current is less than VREF4 (col 8 lines 45-57, col 9 lines 12-23).  The controller 7 receives feedback from the input (as similarly taught 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the delay circuit 33 of Hiyama with the gate current detection unit (8 and 6) and controller 7 as taught by Fukunaga since it would provide a more concrete indication of when the mirror period of the semiconductor element has ended.
Therefore, upon modification, the gate current detection unit (8 and 6) and controller (7) of Fukunaga would replace the timer 33 of Hiyama to control the adjustment unit (6 and 33) of Hiyama to turn on the switch 6 during the initial turn on mirror period to reduce the current sensing resistance to just Rs1 (i.e., reducing the detected value of sense current and therefore requiring more current to flow before an overcurrent is detected) when the gate current is detected to be above the threshold VREF4 of Fukunaga indicating the mirror period. 
The previous rejection of Hiyama in view of Fukunaga is maintained.
The amendments made have overcome the previous 35 USC 112 rejection and claim objections. 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (2013/0083442) in view of Fukunaga (5,375,029).
In re Claims 1 and 11, Hiyama teaches an overcurrent detection device as seen in Figure 4 comprising:

and an adjustment unit (6 and 33) that decreases a detected value of the sense current relative to the reference sense current based on a delay time from the start of input signal Vin to address the mirror period of semiconductor element 1  (paragraphs 53-55).
Hiyama does not teach a gate current detection unit.
Fukunaga teaches an overcurrent detection device as seen in Figure 1 that is similar to that of Hiyama in that a timer 5 outputs a signal for a period of time after receiving the input signal IN to address the mirror period of semiconductor element 1 (col 4 line 21 - col 5 line 30).  Fukunaga further teaches in Figure 4 that a gate current detection unit (8 and 6) can be utilized with a controller 7 in place of the timer 5 to more concretely indicate when the mirror period of the semiconductor element 1 has completed (col 8 line 46 - col 9 line 35).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the delay circuit 33 of 
In re Claim 4, Hiyama teaches that the sense current detection unit includes a sense current detection resistor (41 and 42) that is electrically connected between the sense-emitter terminal and a reference potential; and a sense current detection comparator (32) that compares a sense detection voltage caused by the sense current flowing through the sense current detection resistor with a reference voltage (37) according to the reference sense current, and the adjustment unit decreases a resistance value of the sense current detection resistor if the gate current is equal to or above the reference gate current (paragraphs 52-56, upon modification with Fukunaga as discussed above).
In re Claim 5, Hiyama teaches that the adjustment unit bypasses at least a portion of the sense current detection resistor if the gate current is equal to or above the reference gate current (paragraph 55).
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (2013/0083442) in view of Fukunaga (5,375,029) as applied to claim 1 above, and further in view of Miranda et al (6,617,838).
In re Claim 6, Fukunaga teaches that the gate current detection unit comprises a current/voltage converter 8 as a current sensor to output a detected 
Miranda teaches a current measurement device as seen in Figure 6 that can output a voltage Vout that corresponds to the current I flowing through current sensing resistor 10 (col 2 line 34 - col 3 line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the current sensor as seen in Figure 6 of Miranda as the current sensor 8 of Fukunaga, since Miranda teaches a concrete circuit structure for outputting a voltage that corresponds to the current to be measured.
In re Claim 7, Miranda teaches a first resistance voltage divider (R3 and R4) that divides a voltage of a gate drive terminal side of the gate current detection resistor; and a second resistance voltage divider (R1 and R2) that divides a voltage of a side of the gate terminal of the gate current detection resistor; and the gate current detection comparator (6 of Fukunaga) receives a voltage divided by the first resistance voltage divider and a voltage divided by the second resistance voltage divider (the divided voltages of the aforementioned voltage dividers is 
In re Claim 8, Miranda teaches that the voltage dividers have different ratios (col 5 lines 1-19).
In re Claim 9, Hiyama teaches a gate drive unit 31.
In re Claim 10, Hiyama teaches that the gate drive unit outputs the gate the gate drive signal for turning off the semiconductor element in response to the overcurrent detection device detecting that the sense current is equal to or above the reference sense current (paragraphs 54).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach that the adjustment unit additionally modifies the reference time if the gate current is equal to or above the reference gate current.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                              6/29/21